Citation Nr: 0206628	
Decision Date: 06/20/02    Archive Date: 06/27/02	

DOCKET NO.  99-11 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2000 at which time it was 
determined that evidence received since a March 1997 rating 
decision denying entitlement to service connection for a 
psychiatric disorder was new and material and the veteran's 
claim was therefore reopened.  It was found that the claim of 
entitlement to service connection for a psychiatric disorder 
was well grounded and the case was remanded for further 
development.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. Law No. 106-475, 
114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001) and 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a VA claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub. nom  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Karnas, the Court held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  In Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993), the Court held that, when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit notice 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  

The Board finds that the veteran in this case is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation and implementing regulation insofar as VA has 
met all notice and duty to assist obligations to the veteran 
under the new law.  In essence, the veteran has been notified 
as to the laws and regulations that contain the criteria for 
service connection, and has, by information contained in 
letters, rating actions, a statement of the case, 
supplemental statements of the case, and the Board's own 
remand action in September 2000, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  

The veteran himself has not argued to the contrary.  In an 
October 2000 statement he indicated that to his knowledge 
there were no additional medical records to be obtained.  
Also, he has been afforded examinations that contain 
sufficient information and opinions to decide the claim.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disability has been developed.  

2.  There is no showing of a psychosis during service or 
within the year after separation from service, and an 
acquired psychiatric disorder was first documented a number 
of years after service.



CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred in or 
aggravated by active service and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5107, (West Supp.2001); 38 C.F.R. §§ 3.303, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records, including the report 
of the March 1968 separation examination, is without 
reference to complaints or abnormal findings regarding the 
veteran's psychiatric status.  

Post service medical evidence includes the report of VA 
hospitalization of the veteran from December 1974 to January 
1975.  His principal complaint was that his father was 
putting poison in his food.  The veteran admitted to periods 
of confusion in the past, but aside from this one delusional 
idea, he was in good contact with reality.  He was placed on 
psychotropic medication and given a diagnosis of paranoid 
schizophrenia.  

Of record is a January 1979 VA medical statement reflecting 
the veteran was examined July 1975 and given a diagnosis of 
chronic paranoid schizophrenia.  

The veteran was hospitalized by VA from October to November 
1982 for a chief complaint of an "expectation of violence."  
The diagnoses were chronic undifferentiated schizophrenia and 
alcohol abuse.  

The veteran was accorded a psychiatric examination by VA in 
May 1983.  He reported being sick for the first time in 1974.  
He recalled he had visions and was hospitalized.  The current 
diagnosis was chronic undifferentiated schizophrenia in 
remission with a history of alcohol and cannabis dependence.  

Following VA hospitalization in October 1995, the veteran was 
given a diagnosis of paranoid schizophrenia.  The same 
diagnosis was given on VA psychiatric examination in November 
1995.  The veteran referred to being in a prolonged state of 
mental fatigue since 1975.  

Of record are additional VA medical reports pertaining to 
treatment and evaluation of the veteran for psychiatric 
purposes in the 1980's and the 1990's.  

Also of record are copies of medical text, medical 
definitions, and copies of academic records showing the 
veteran took psychology classes while in college.  These were 
received in August and September 1997.  

In November 1997, Eric Alsterberg, Ph.D., reported that a 
review of documentation indicated the veteran's belief he was 
"combating a ragging subconscious drive."  Other documents 
reflected the veteran talked about latent feelings of guilt 
and a belief he had been sentenced to serve in Vietnam.  He 
stated that he began hearing voices while in Vietnam.  He 
reported that during basic training, he had begun to feel 
pressured and an internal dialogue began.  Paranoia was 
prominent in his thought disorder.  Dynamically, it was 
indicated, this appeared to be a psychogenic mental illness 
that had its roots in a troubled childhood.  It was suspected 
that the veteran was developing his psychosis due to 
tremendous psychological abuse and trauma at home.  Being 
drafted gave him a psychological out to transfer all of the 
rage and the justice of his home life to the military.  The 
psychologist gave a diagnosis of paranoid schizophrenia, with 
notation of significant depression also being present.  The 
illness reportedly emerged during basic training with 
statements made to the veteran about serving or going to jail 
being incorporated into his emerging delusional system.  The 
psychologist believed preauditory hallucinations began with 
the stress of basic training and emerged in voices for the 
time that the veteran was in Vietnam.  He concluded by 
indicating that although the premorbid signs and symptoms 
were evidenced prior to being drafted, the psychosis appeared 
to have emerged during the veteran's military service.

A VA physician reviewed the medical record in March 1999 and 
opined that the veteran's psychiatric disorder was "not 
likely" to be etiologically related to his military service.  
The main evidence for this conclusion was the positive 
association in time of the veteran's admitted heavy use of 
marijuana for 14 years between 1970 and 1984.  The examiner 
noted that connection of the heavy use of marijuana and the 
presence of a psychosis was not emphasized in the available 
records, but would appear to be strong and persuasive 
evidence nonetheless.  The examiner would consider that 
schizotypal or schizoid personality traits, namely long-
standing dispositions reaching into childhood, were probably 
present and precipitated by the narcotic drug.  He 
emphasized, however, that personality traits did not 
represent a psychiatric diagnosis, but rather a clinical 
observation and should not be confused with personality 
disorders.  He summarized by indicating that "mainly on the 
basis of a clear etiological agent to the veteran's psychotic 
symptoms, this examiner has formed the correlary opinion" 
that the veteran's psychosis was not directly related to his 
military service.  

A board of two VA psychiatrists reviewed the claims file and 
interviewed the veteran in May 2001.  They noted that the 
usual prodromal phase of schizophrenia was marked by social 
withdrawal, lack of interest in school or work, deterioration 
in hygiene and grooming, unusual behavior, or outbursts of 
anger.  The interview with the veteran did not determine the 
presence of any of these prodromal symptoms.  It was noted 
the veteran was able to perform his duties while in the 
military.  Also, he was able to complete high school and to 
hold a job.  The reasons he gave for leaving jobs after the 
military were to obtain a higher salary or increased 
benefits.  Social life appeared unchanged from the pattern 
that he described in high school.  Additionally, his interest 
in work did not change.  Also, there had been no change in 
his hygiene or grooming and he did not display any unusual 
behavior or exhibit unusual outbursts of emotion.  

The veteran was given an Axis I diagnosis of chronic paranoid 
schizophrenia.  It was the opinion of both examiners that it 
"does not appear as though it is more likely than not" that 
the veteran's illness began during his military tour or 
within one year of his service discharge.  The psychiatrists 
disagreed with the conclusion of the psychologist just 
referred to above that the veteran's illness emerged during 
basic training.  They believed that there was no evidence in 
the medical record, and the veteran's reported history, or in 
the consultation report written by the psychologist that 
would support the statement.  They believed that the 
statement represented conjecture without basis in fact.

Analysis

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
acquired a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and schizophrenia becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held that a lay person is not competent 
to make a medical diagnosis which relates a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is mindful that it may not make its own independent 
medical determination and that it must have plausible reasons 
for favoring one medical opinion over another.  Evans v. 
West, 12 Vet. App. 22, 31 (1998); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In essence, the weight to be 
quoted the various items of evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

The Board must determine whether the medical evidence 
establishes that the veteran's paranoid schizophrenia is 
attributable to his active service.  Of record is a November 
1997 communication from a psychologist who evaluated the 
veteran and expressed the opinion that while premorbid signs 
and symptoms were evidenced prior to the veteran entering the 
military, his psychosis appeared to have "emerged" during 
service.  He believed the veteran's real trauma was a 
reportedly abusive childhood, but he added that the stress of 
being drafted, going through basic training, and serving in a 
war zone "exacerbated the emerging psychosis."  The 
psychologist noted that his evaluation consisted of a 
clinical interview and a review of documentation the veteran 
had supplied to VA in support of his claim.  However, this 
did not apparently include a review of the claims folder, to 
include the service medical records and the initial post 
service medical records.  The complete claims folder, to 
include the service medical records and the opinion of the 
psychologist were reviewed by a VA physician in March 1999 
and it was his conclusion that the veteran's psychiatric 
disorder was "not likely" to be etiologically related 
directly to his military service.  He cited the principal 
reason for this being the positive association in time of the 
veteran's heavy use of marijuana for 14 years between 1970 
and 1984.  

Because of the conflicting opinions as to the etiology of the 
veteran's schizophrenia, the veteran was accorded an 
examination by a board of two VA psychiatrists in May 2001.  
They noted they reviewed the entire medical records, 
including the consultation report by the psychologist, and 
they also disagreed with the psychologist's conclusion that 
the veteran's psychiatric illness emerged during basic 
training.  They found no evidence in the medical record, in 
the veteran's reported history, or in the consultation report 
written by the psychologist that would support his statement 
regarding the etiology of the veteran's paranoid 
schizophrenia.   They noted that in their opinion the records 
showed the veteran was able to perform his duties during the 
military.  They added the records showed the veteran was able 
to perform his duties during the military, to complete high 
school, and to hold a job.

  The undersigned finds that the detailed review by the board 
of two psychiatrists is the most probative and credible 
medical evidence in the record.  They had access to the 
entire evidence of record, including the statement from the 
psychologist and the comments from the VA physician in 1999 
and they provided a detailed discussion as to why they 
disagreed with the psychologist's opinion and agreed with 
that expressed by the VA physician in 1999.  Their discussion 
is persuasive and leaves the psychologist as the only health 
care professional advocating a causal connection between 
service and current psychiatric difficulties.  Accordingly, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for schizophrenia, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

